Citation Nr: 0935304	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, adjustment 
disorder, dysthymic disorder, mood disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1980 to 
September 1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for a cervical spine disability and a left 
shoulder disability, and denied the Veteran's petition to 
reopen his previously denied claim for entitlement to service 
connection for a neuropsychiatric disorder.  

The Board notes that, in an unappealed rating decision dated 
in March 1997, the issue of entitlement to service connection 
for a neuropsychiatric disability was denied.  At that time, 
the Veteran's diagnoses included adjustment disorder, 
borderline personality disorder, dysthymic disorder, and 
depression.  The Veteran filed the present claim in January 
2005.  The Veteran's VA and private treatment records, 
including a private medical report dated in June 2007, show 
treatment for an acquired psychiatric disorder, to include 
bipolar disorder.  In Clemons v. Shinseki, 23 Vet.App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009).  Not 
surprisingly, because Clemons had not yet been issued when 
this case was adjudicated, the RO has not considered 
alternative current conditions within the scope of the filed 
claim.  Thus, a de novo review by the RO of the issue of 
service connection for an acquired psychiatric disorder is 
warranted, and the issue has been re-characterized as noted 
on the title page.

In June 2006, the Veteran requested a hearing before a member 
of the Board at his local RO.  He was notified that he had 
been scheduled for a hearing in May 2007; however, he failed 
to appear.  On July 15, 2009, a hearing clarification letter 
was sent to the Veteran; however, he failed to provide a 
response to this letter.  The Veteran has not filed a motion 
for a new hearing date following his failure to appear at the 
May 2007 hearing.  As such, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In regard to his cervical spine and left shoulder claims, the 
Veteran contends that these disabilities began during service 
and have continued since.  Service treatment records are 
negative for treatment for his cervical spine or left 
shoulder; however, the Veteran has reported that he was 
treated in July 1980 for a cervical spine condition at the 
Army Clinic in Fort Benning, Georgia.  See Veteran's March 
2005 Statement in Support of Claim.  The Veteran has also 
reported that he was treated for his neck and left shoulder 
at the VA medical centers in Washington, DC, beginning in 
1982; Saginaw, Missouri, from 1989 to 1990; and Ann Arbor, 
Michigan, from 1989 to 1990.  See Veteran's January 2005 and 
May 2005 Statements in Support of Claim.  However, none of 
these VA treatment records have been associated with the 
claims file.  

The evidence indicates that, following separation from 
service, the Veteran sought VA treatment for shoulder and 
back pain in January 1996, when he was diagnosed with 
arthralgia of undetermined etiology.  Additionally, in 
December 2004, a VA doctor diagnosed him with probable 
cervical myocystis with muscle spasms/osteoarthritis, and 
ruled out degenerative disk disease.  Finally, a January 2005 
magnetic resonance image (MRI) from the Tampa, Florida, VA 
medical center revealed slight degenerative changes at the T1 
to T2 disc level.  

To date, the Veteran has not been provided with a VA medical 
examination assessing whether he has a cervical spine and/or 
left shoulder disability that was incurred during or caused 
by service.  VA is obliged to provide a medical examination 
and/or get a medical opinion when the record contains 
competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, although the Veteran has provided competent reports of 
in-service treatment for a neck and left shoulder disability 
as well as a continuity of symptoms since service and has 
been diagnosed with probable cervical myocystis with muscle 
spasms/osteoarthritis and slight degenerative changes at the 
T1 to T2 disc level, a medical opinion regarding the etiology 
of the Veteran's cervical spine and left shoulder 
disabilities is necessary to make a determination in this 
case.  

In regard to his claim for an acquired psychiatric disorder, 
the Veteran has reported that this condition first manifested 
during service.  In this regard, he has reported that he was 
treated for a psychiatric condition during service in August 
1980 and September 1980 at the Martin Army Hospital in Fort 
Benning, Georgia.  He has also reported that he was 
aggressively sexually assaulted by a male individual of 
higher rank in July 1980.  See April 18, 2005 VA treatment 
note.  

Following separation from service, the Veteran has been 
treated for numerous psychiatric disorders, including major 
depression, dysthmia, an adjustment disorder, a personality 
disorder, bipolar disorder, and a mood disorder.  The Veteran 
has reported that he began receiving VA treatment for his 
psychiatric conditions in 1982 in Washington, DC; and sought 
additional treatment from 1989 to 1990 in Saginaw, Missouri, 
and from 1989 to 1990 in Ann Arbor, Michigan.  A March 1996 
VA treatment note indicates that the Veteran was hospitalized 
for psychiatric disorders twice in 1980, once in 1986, and 
once in 1995.  This note also indicates that the Veteran's 
1995 discharge report revealed a diagnosis of major recurrent 
depression with a borderline personality disorder.  
Additionally, a July 1996 VA treatment note states that the 
Veteran was hospitalized at the VA medical center in 
Washington, DC, for 6 months in 1986.  VA treatment records 
indicate that the Veteran has been undergoing treatment for 
his various psychiatric disorders at the Bay Pines, Florida, 
VA treatment center since July 1998. 

To date, although the Veteran has provided competent reports 
of an in-service personal assault, in-service treatment for 
psychiatric disorders, and a continuity of symptomatology, 
and has been diagnosed with major depression, dysthmia, an 
adjustment disorder, a personality disorder, bipolar 
disorder, and a mood disorder, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of any of acquired psychiatric 
disorder.  A medical opinion regarding the etiology of the 
Veteran's acquired psychiatric disorder is necessary to make 
a determination in this case.  See 38 U.S.C.A. § 5103A (d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, in Gallegos v. Peake, 22 Vet. App. 329 (2008), 
the Court held that 38 C.F.R. § 3.304(f)(3) places a 
heightened burden of notification on VA in claims concerning 
in-service personal assault.  The Court stated that first, 
the RO must inform the claimant that she may submit 
alternative forms of evidence (i.e., evidence other than 
service records) to corroborate his account of an in-service 
assault, and suggest potential sources for such evidence.  
The Court further stated that a claimant should be notified 
that, alternatively, evidence of behavioral changes following 
the alleged in-service assault may constitute "credible 
supporting evidence of the stressor" under § 3.304(f)(3).  
Second, VA must assist the claimant in the submission of 
alternative sources of evidence, by providing additional time 
for the claimant to submit such evidence after receipt of the 
personal-assault letter and, where appropriate, by obtaining 
evidence on the claimant's behalf.  Id. at 335.  This 
notification must be accomplished on remand.

Although a request for service treatment records was made in 
January 1996 and November 1996, further efforts to confirm 
the Veteran's reports of in-service treatment for a cervical 
spine condition and/or a left shoulder condition, and an 
acquired psychiatric disorder at the Army Clinic and the 
Martin Army Hospital in Fort Benning, Georgia, should be 
undertaken to ensure that all such records have been 
obtained.  

Additionally, the record indicates that attempts were made in 
February 2005 and April 2005 to locate VA treatment records 
from VA medical centers in Washington, DC, from 1982 on; 
Saginaw, Missouri, from 1989 to 1990; and Ann Arbor, 
Michigan, from 1989 to 1990.  However, as this case is being 
remanded for the foregoing reasons, further attempts to 
locate any such outstanding VA treatment records should be 
made.  Additionally, any recent VA treatment records from the 
Bay Pines, Florida, VA medical center should also be 
obtained.  

Finally, on remand, attempts should be made to get a complete 
copy of the Veteran's private treatment records from the 
doctor that diagnosed him with manic bipolar disorder in June 
2007.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing 
him that he may submit alternative forms 
of evidence, that is, evidence other than 
service records, including evidence of 
behavioral changes following the alleged 
in-service assault, to corroborate his 
account of an in-service assault, and 
suggest potential sources for such 
evidence. 

2.  Request the Veteran to identify any 
private medical care providers that have 
treated his acquired psychiatric disorder 
since September 1980.  After obtaining any 
required authorizations, the RO/AMC should 
make arrangements to obtain the Veteran's 
complete private treatment records.  The 
Board is specifically interested in 
treatment records from the doctor that 
diagnosed him with manic bipolar disorder 
in June 2007.

3.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request copies of the Veteran's 
complete service personnel records and 
service treatment records, including all 
hospital clinical records.  The Board is 
particularly interested in records for a 
cervical spine and/or left shoulder 
condition from the Army Clinic in Fort 
Benning, Georgia, dated in July 1980, and 
for a psychiatric disorder from the Martin 
Army Hospital in Fort Benning, Georgia, 
dated from August 1980 to September 1980.  

4.  Make arrangements to obtain complete 
copies of the Veteran's treatment records, 
including any archived records, for a 
cervical spine condition, a left shoulder 
condition, and an acquired psychiatric 
disorder from the VA medical centers in 
Washington, DC, dated from 1982 on; 
Saginaw, Missouri, dated from 1989 to 
1990; and Ann Arbor, Michigan, dated from 
1989 to 1990; as well as any recent 
treatment records from the Bay Pines, 
Florida, VA treatment facility, dated 
since January 2006.

5.  Schedule the Veteran for a VA joints 
examination to determine the nature and 
etiology of any currently diagnosed 
cervical spine and left shoulder 
disability. The claims file and a copy of 
this remand must be reviewed in 
conjunction with the exam.  All necessary 
tests should be conducted.  The examiner 
should note all cervical spine and left 
shoulder disabilities found to be present.  
The examiner should also comment as to 
whether it is as likely as not that any 
cervical spine and/or left shoulder 
disability found to be present had its 
onset during active service or is related 
to any in-service disease or injury.  In 
doing so, the examiner should acknowledge 
the lay evidence of record concerning in-
service treatment for these conditions and 
a continuity of symptomatology since 
service.  The rationale for any opinion 
expressed should be provided in a legible 
report.

6.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether any psychiatric disability found 
to be present is related to or had its 
onset in service, to specifically include 
due to a 1980 sexual assault.  The claims 
folder should be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted.
The examiner must opine as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset in service.  
All findings and conclusions should be set 
forth in a legible report.

7.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
addresses all the evidence associated with 
the claims file since the last statement 
of the case, and the Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

